Citation Nr: 1642530	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  11-18 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for status post abdominoplasty with right and left belt lipectomy.

2.  Entitlement to service connection for migraines.

3.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

4.  Entitlement to service connection for sleep apnea, to include as secondary relationship to TBI.

5.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to October 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 and July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a hearing at the VA Central Office before the undersigned Veterans Law Judge on July 2016.  A copy of the transcript is of record and has been considered accordingly.

The issues of entitlement to service connection for TBI, sleep apnea, left wrist carpal tunnel syndrome, and degenerative disc disease of the cervical spine as well as entitlement to an increased evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative medical evidence of records shows that the Veteran sustained a painful and irregular scar across his abdomen as the result of an in-service abdominoplasty with right and left belt lipectomy which has continuously existed from that time to present.

2.  The probative medical evidence of record is in relative equipoise as to whether the Veteran's current migraine disability may be reasonably caused by or aggravated by his service-connected posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for the residuals of an abdominoplasty with right and left belt lipectomy are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for migraines are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be warranted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (a)-(b) (2015).  In order to establish service connection on a secondary basis, there must be evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disorder.  Id; Allen v. Brown, 7 Vet. App. 439   (1995) (en banc) (additional disability that results from the aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 (a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Abdomen

The Veteran contends that his residuals of an abdominoplasty with abdominoplasty with right and left belt lipectomy, manifested by a large painful and irregular scar across the abdomen, is related to military service.  In this regard, the Veteran has indicated that he received an abdominoplasty and accompanying corrective surgeries to remove excess skin around the abdomen as a result of dramatic weight loss.  In particular, the Veteran claims that the excess skin was causing pain and discomfort that interfered with his wear of uniforms and equipment in service.  As a result, the Veteran contends that he was instructed to undergo the surgery so as to remain qualified to perform his duties.

A review of the Veteran's service treatment records reveals that on April 2001, the Veteran was administered an elective liposuction, abdominoplasty, as a result of excess skin.  The surgery was performed successfully and resulted in residual scarring.

A review of the Veteran's post-service outpatient treatment records reveals that the Veteran has sought treatment for pain and disfigurement related to his abdominal scar, which was noted to be the result of the in-service abdominoplasty as well as follow on corrective lipectomies on both the left and right belt line.  The Veteran's treatment records still show a notation of this scar for the Veteran's current problem list.

The Veteran was provided with a VA examination in September 2005.  Upon a review of the claims file, subjective interview, and objective testing, the VA examiner diagnosed the Veteran with a large disfiguring scar, status post abdominoplasty.  The scar was noted to be large, irregular and completely transversed the circumference of the abdomen.  The Veteran noted embarrassment over the scar and that there was associated pain due to several sutures that remain in place.  Although no opinion was provided regarding etiology, the fact that the examiner noted this scar was the result of the in-service abdominoplasty in the diagnosis sufficiently indicated such relationship and continuity.

The Veteran was provided with an additional VA examination in May 2007.  The examiner noted that there is a total body circumference distal scar at the level
of the umbilicus.  This is a disfiguring scar that is well-healed, non-tender, and there are granulomas around 3 to 4 sites of the scar.

Migraines

The Veteran contends that his migraine headaches are related to military service.  In this regard, the Veteran has alleged that the headaches began in service after sustaining a TBI.  Additionally, lay statements from fellow service member have indicated that the Veteran fell out of his transport during convoys to avoid improvised explosive devices (IEDs) and may have sustained injury to his head.

A review of the Veteran service treatment records does not show any evidence of complaints, treatment, or diagnoses of any headache disability, to include migraines.  In particular, on a June 2004 post-deployment questionnaire the Veteran  checked "no" for head injuries, dizziness, fainting spells, or headaches, although he checked yes for back and neck problems and painful joints.  Additionally, the Veteran's November 1998 entrance examination and August 2004 exit examination did not reveal any complaints of neurological disorder, to include headaches, despite mentioning musculoskeletal complaints and disabilities.

A May 2016 polytrauma examination noted that, while the Veteran's migraines could most likely be the result of a 2003 TBI, if such event were confirmed to have occurred, the Veteran's headaches are also likely caused or aggravated by his service-connected PTSD and associated stress.

Analysis

Abdomen

When resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for status post abdominoplasty with right and left belt lipectomy is warranted.  First, resolving all reasonable doubt in the Veteran's favor, there is a current disability because outpatient treatment records and, more particularly, the September 2005, show a diagnosis of an abdominal scar.  See 38 C.F.R. § 3.303 (a); Shedden, 381 F.3d at 1166-67.

Second, there is an in service event upon which a relationship of nexus is asserted as shown by the in-service April 2001 abdominoplasty.  See 38 C.F.R. § 3.303 (a); Shedden, 381 F.3d at 1166-67.

As such, the issue turns upon a finding of nexus between the Veteran's in-service abdominoplasty and his currently diagnosed abdominal scar.  In this regard, the Board notes that an opinion on this issue was not been provided in the VA examiner in September 2005 or May 2007.  Accordingly, the evaluation of the disability in those examinations and the outpatient treatment records showing the Veteran's treatment for an abdominal scar within the context of residuals from an in-service abdominoplasty are the primary focus of the Board's inquiry

It is well to observe that a fact finder, such as the Board, is permitted to rely on circumstantial evidence, make reasonable inferences, and apply common sense and ordinary experience in evaluating evidence.  There is an abundance of persuasive authority for this statement.  For example, the U.S. Supreme Court has explained that it is "the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts.  See Jackson v. Virginia, 443 U.S. 307, 319 (1979).  The U.S. Court of Appeals for the Fifth Circuit has explained that "[j]urors are supposed to reach their conclusions on the basis of common sense, common understanding and fair beliefs, grounded on evidence consisting of direct statements by witnesses or proof of circumstances from which inferences can fairly be drawn."  Fontenot v. Teledyne Movible Offshore, Inc., 714 F.2d 17, 20 (5th Cir.1983), (quoting Schulz v. Penn. R.R. Co., 350 U.S. 523, 527 (1956)).  The Board is in a fact finding role, and there is no compelling reason that the role should differ from other fact finders in this regard, which amounts to evaluating the record evidence as to a significant fact.

The record evidence shows that the Veteran has been continually followed for his residual abdominal scar.  Additionally, the record evidence shows that the Veteran's scar is the direct result of the in-service abdominoplasty, as noted both on the actual documentation of the surgical procedure and subsequent outpatient treatment records and VA examinations.

On balance, there is competent and credible medical evidence from which a reasonable inference can be drawn in regard to whether the Veteran's current abdominal scar is related to his in-service abdominoplasty.  However, there is also evidence indicating an absence of any definitive nexus opinion between the two.   When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert, 1 Vet. App. at 55-56.  Resolving all reasonable doubt in favor of the Veteran, the Board finds it reasonable to conclude that the currently diagnosed abdominal scar cannot be disassociated from the in-service abdominoplasty.  Accordingly, the appeal is granted.

Migraines

When resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for migraines is warranted.  The record evidence shows that there is a current disability, based upon the diagnosis of migraine headaches as evidenced by the Veteran's VA outpatient treatment records, to include prescriptions for pain management.  See 38 C.F.R. § 3.303 (a); Shedden, 381 F.3d at 1166-67.  However, there is no indication that the Veteran suffered from this disability during military service, as not only are such records absent for such discussion, but the Veteran routinely denied headaches on both his entrance and exit examinations as well as his post-deployment assessment.

In any event, the Board notes that service connection for migraines on a direct basis is not sufficiently supported by the facts of this case.  Therefore, any further consideration of this claim must be based upon a secondary service connection basis to the Veteran's service-connected PTSD.  Here, because the Veteran has a current diagnosis as discussed above and a service-connected condition upon which to base service connection, the inquiry thus turns upon a finding of a nexus between the two.  See 38 C.F.R. § 3.310 (a)-(b); Allen, 7 Vet. App. at 439.

Here, the most probative medical evidence of record, via a May 2016 polytrauma evaluation, regarding this issue has attributed the Veteran's migraines to both his service-connected PTSD and possibly to a yet to be substantiated TBI.  The examiner explained that the stress and anxiety related to the Veteran's PTSD could lead to or aggravate the Veteran's migraines.  Furthermore, it was noted that, to the extent that the Veteran's in-service TBI was substantiated, it too could serve as the cause of the Veteran's headaches.  As such, it appears that the weight on balance shows an equal likelihood that the Veteran's migraines are caused by either service-connected PTSD or non service-connected TBI.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert, 1 Vet. App. at 55-56.  Resolving all reasonable doubt in favor of the Veteran, the Board finds it reasonable to conclude that the currently diagnosed migraines cannot be disassociated from the service-connected PTSD.  Accordingly, the appeal is granted.



ORDER

Entitlement to service connection for status post abdominoplasty with right and left belt lipectomy is granted.

Entitlement to service connection for migraines is granted.


REMAND


TBI and Sleep Apnea

The Board finds that the appellant should be afforded VA medical opinions to discuss the etiology of the Veteran's TBI and sleep apnea.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

Here, in regard to the Veteran's TBI, the Veteran has never been afforded a VA examination due to the fact that the Veteran's alleged 2003 TBI incident has been unable to be corroborated.  This was supported by the fact that service treatment records show no indication that the Veteran suffered from any kind of head injury during military service, as not only are such records absent for such discussion, but the Veteran routinely denied head injuries or associated sequelae on both his entrance and exit examinations as well as his post-deployment assessment.  

However, despite this, the Veteran and his fellow service members have submitted lay statements indicating that the Veteran fell out of his convoy vehicle on several occasions due to avoiding IEDs and may have injured his head.   In support, a November 3, 2003 Army Commendation Medal Award Certificate indicated that Veteran completed over 750 miles worth of jumps from March 2003 to January 2004 and participated in multiple convoys in Iraq and Kuwait. The Veteran stated that he never went to seek treatment for these instances, but began to develop symptoms thereafter that began to worsen and created a need to seek medical attention post-service.  

Post service medical records show that, on February 2008, he was administered a second level TBI evaluation at the VA Medical Center which determined a diagnosis of TBI from a February 2004 injury based upon history.  Loss of consciousness and confusion was reported following the injury.  The Veteran was referred to speech pathology for a cognitive evaluation, however the results of such evaluation do not appear to be associated with the claims file.

As such, the Board finds that the Veteran has been shown, for the purposes of the provision of a VA examination under McClendon, that he has a current disability via his provisional diagnosis of TBI by the VA Medical Center, an in-service event via his and his fellow service members' lay statements regarding falling out of his vehicle during convoys, and an indication that such may be related due to the same findings of a TBI that is possibly consistent with the Veteran's reported history, but no definitive nexus opinion resolving such.

Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to definitively determine whether the Veteran's provisional diagnosis of TBI could in fact be support by his allegations of falling out of a vehicle on multiple occasions, despite lack of contemporary medical evidence to support such.

In regard to the Veteran's claim for sleep apnea, the Board also notes that the Veteran contends that he began experiencing sleep problems in military service that have continued until present.  Additionally, the Veteran claims and post-service treatment records appear to reflect that he was first diagnosed with sleep apnea in service in 2003 via sleep study.  However, it is unclear whether the post-service treatment records relied solely on the Veteran's subjective history of an in-service diagnosis or whether it was based upon objective findings.  A review of the Veteran's service treatment records is absent for any discussion of treatment or diagnosis of sleep apnea.  A current diagnosis is shown in an April 2016 VA Medical Center evaluation and outpatient treatment records.  The Veteran has had two sleep studies in August 2007 and May 2016 that have shown a diagnosis of obstructive sleep apnea.  The Veteran has not been provided with a VA examination for his sleep apnea.

As such, the Board finds that the Veteran has been shown, for the purposes of the provision of a VA examination under McClendon, that he has a current disability via his diagnosis of sleep apnea by the VA Medical Center, an in-service disease via his and the VA medical providers history of diagnosis in 2003, and an indication that such may be related due to the indication of continuity of the current disability from military service, but no definitive nexus opinion resolving such.

Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to definitively determine whether the Veteran's diagnosis of sleep apnea could in fact be support by his allegations of suffering from sleep disturbance in military service, despite lack of contemporary medical evidence to support such.

Left Wrist

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Veteran was provided with a VA examination in February 2009 for the left wrist.  Although the examiner noted that the Veteran had an in-service February 2004 complaint of left wrist pain and currently diagnosed left wrist carpal tunnel syndrome and later confirmed via a September 2009 electro myelogram (EMG), he opined that such left wrist carpal tunnel syndrome was less likely than not caused by or related to the in-service complaints.  The examiner did not provide a basis for the opinion.

As such, the Board finds that the February 2009 VA examination opinion is inadequate.  In the absence of a supported nexus opinion, the Board finds that the Veteran's claims file should be returned so that an addendum opinion may be provided in which it is fully explained why the Veteran's current left wrist carpal tunnel syndrome is or is not related to his in-service complaints of left wrist pain.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an examination to determine a confirmed diagnosis and etiology of his claimed TBI. The claims file should be made available to and be reviewed by the examiner. 

The examiner should consider the Veteran's lay statements and his fellow service members lay statements regarding allegations of falling out of a vehicle on multiple occasions, multiple airborne jumps, or anything other pertinent injuries that are consistent with the Veteran's service.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed TBI or residuals of TBI was due to service, to specifically include consideration of the Veteran's allegations of falling off of moving vehicles on multiple occasions.  For the purposes of this examination, such statements are to be accepted as credible.

A rationale is requested for any opinion given.

2. The Veteran should also be afforded an examination to determine the etiology of his claimed sleep apnea. The claims file should be made available to and be reviewed by the examiner. 

The examiner must consider the Veteran's lay testimony in rendering a decision.  In particular, the examiner should consider the Veteran's lay statements regarding allegations of sleep disturbance beginning during service.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed sleep apnea was due to military service, to specifically include consideration of the Veteran's allegations of sleep disturbance during military service.  For the purposes of this examination, such statements are to be accepted as credible.

A rationale is requested for all opinions given.

3. Return the claims file to the examiner who conducted the February 2009 VA examination for the Veteran's left wrist carpal tunnel syndrome. If that examiner is no longer available, provide the claims file to another examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed left wrist carpal tunnel syndrome was due to service, to specifically include consideration of the Veteran's service treatment records which show treatment on February 2004 for left wrist pain.  Additionally, the examiner should consider the Veteran's lay statements regarding continuation of such symptoms from service to present.  For the purposes of this examination, such statements are to be accepted as credible.

A rationale is requested for any opinion given.

4. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


